DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The use of the term “glassy carbon”, which is a trade name or a mark used in commerce according to International Union of Pure and Applied Chemistry (IUPAC) (see Document U in attached PTO-892), and has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
However should Applicant disagree that ‘glassy carbon’ is not intended to read as a trademark, Applicant is invited to state on the record what particular(s) ‘glassy’ describes or encompasses which further distinguish the ‘carbon’ from other carbons for the Examiner to consider.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 contains the trademark/trade name “glassy carbon” according to IUPAC (see Document U in attached PTO-892).  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe ‘carbon’ and, accordingly, the identification/description is indefinite. Similarly to the Specification, should Applicant disagree that ‘glassy carbon’ is not intended to read as a trademark, Applicant is invited to state on the record what particular(s) ‘glassy’ describes or encompasses which further distinguish the ‘carbon’ from other carbons for the Examiner to consider.
Claim 8 requires ‘high frequency power output and bias power output are adjusted to apply acceleration voltage to oxygen ions’. It is unclear as to what structure(s) (e.g. grid, coil, substrate support, etc.) the ‘high frequency power’ and the ‘bias power output’ is intended to be used or applied to.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Seder et al (US Patent No. 10,754,067) in view of Taniguchi (US Patent No. 8,328,371).
With respect to claim 6, Seder discloses a method of forming an anti-reflection film on a substrate [12] (i.e. base) that is handled by an operator, forming an underlayer [16] comprising an anti-reflection film on the base, and a self-cleaning layer deposition step of depositing a self-cleaning layer [34] on the under layer [16] (abstract; col. 3, lines 56-67; col. 4, lines 1-23), wherein the self-cleaning layer deposition step comprises sputter depositing carbon and fluorine to form the self-cleaning layer [34] (col. 8, lines 42-53). Seder further discloses after sputter depositing the self-cleaning layer [34], etching the self-cleaning layer [34] with reactive ion etching (RIE) with an oxygen plasma to form microstructures [68] having a conical shape [84] (col. 8, lines 59-67; col. 9, lines 1-7). The product (i.e. moth-eye mold) formed via the claimed method relates to the intended product formed in addition to the intended product being included in the preamble and thus is not given patentable weight since the preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the 
However Seder is limited in that the carbon in the self-cleaning layer [34] being glassy carbon is not specifically suggested.
Taniguchi teaches a method of forming an anti-reflection film comprising glassy carbon (GC) on a substrate  (abstract; col. 11, lines 11-16), with the method comprising an etching step of the anti-reflection film on the substrate to form a microstructure having a conical shape, and fig. 8 depicting the microstructure has an average diameter [D] of 80-220 nm, an average height [H] of 200-1370 nm, and an average pitch [P] of 140-220 nm (col. 7, lines 49-67; col. 8, lines 1-4). Taniguchi cites the advantage of the glassy carbon having the microstructure as producing the anti-reflection film with a near to non-reflection effect (abstract). 
It would have been obvious to one of ordinary skill in the art to have the carbon of the self-cleaning layer of Seder being a glassy carbon with the microstructure as taught by Taniguchi to gain the advantages of the anti-reflection film having a near to non-reflection effect.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Seder et al (US Patent No. 10,754,067) and Taniguchi (US Patent No. 8,328,371) as applied to claim 6 above, and further in view of Kashiwaya et al (US Patent No. 6,748,959).
With respect to claim 7, the combination of references Seder and Taniguchi is cited as discussed for claim 6. However the combination of references is limited in that particulars of the sputter depositing of Seder are not specified.
-3 Torr (~0.33 Pa) (col. 8, lines 9-17 and 27-30; col. 11, lines 50-54).
It would have been obvious to one of ordinary skill in the art to use the sputtering power of 5 kW taught by Kashiwaya as the sputtering power of the combination of references since the combination of references fails to specify a particular sputtering power, and one of ordinary skill would have had a reasonable expectation for success in making the modification since Kashiwaya has shown success in using the particular sputtering power of 5 kW of DC power to a glassy carbon target at a pressure of ~0.33 Pa to sputter deposit a carbon layer.
With respect to claim 8, Taniguchi further teaches in Examples 1-10 the etching step comprises reactive ion etching (RIE) with oxygen ions and changing (i.e. adjusting) acceleration to the oxygen ions in an ion beam (col. 3, lines 1-8; col. 9, lines 51-67; col. 10, lines 1-17), wherein Table 1 teaches Examples 1-10 have ranges for the RIE to comprise a microwave (i.e. bias) power output of 100 W, an extractor voltage of 0-300 V, and a processing time of about 5-60 mins (300-3600 s) (col. 10, lines 1-39), with the extractor voltage of about 300 V used to yield a range of an ion emission of about 11.8-14.0 mA (col. 11, lines 10-26; col. 13, lines 1-12 and 64-67; col. 14, lines 1-30), resulting in a high frequency power of about 3.54-4.20 W being used to form the extractor voltage of 300 V which yields the ion emission of 11.8-14.0 mA.

Response to Arguments
Applicant’s Remarks on p. 5-8 filed 2/15/2021 are addressed below.

112 Rejections
Claim 7 has been amended to clarify that the sputtering method uses a DC power supply; this previous 2nd paragraph rejection is withdrawn.
Claim 8 has been amended to clarify high frequency power output and bias power output are adjusted to apply acceleration voltage to oxygen ions; this previous 2nd paragraph rejection is maintained for the new reasoning given above in the rejection.

103 Rejections
Applicant’s arguments on p. 7-8 with respect to independent claim 6 have been considered but are moot because the arguments do not apply to the new reference Taniguchi being applied in the current rejection.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MICHAEL A BAND/Primary Examiner, Art Unit 1794